The conviction of this appellant was under the first count of the indictment, which charged that he did distill, make, or manufacture alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol. The evidence given by the state's witnesses tended fully to make out the charge in all of its essentials and elements. That for the defendant tended otherwise. This conflict made a jury question, and the jury were justified under the evidence in returning their verdict. The exceptions reserved pending the trial are so manifestly without merit they need no discussion. Judgment of conviction is affirmed.
Affirmed.